FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

VAN DUC VO, a/k/a Vo Van Duc,              No. 04-56689
Nguyen Tran Van and Trang Van                 D.C. No.
Nguyen,                                   CV-04-05543-DDP
            Petitioner-Appellant,
                                         Central District of
                v.                           California,
MICHAEL L. BENOV, Warden,                   Los Angeles
            Respondent-Appellee.
                                             ORDER

                     Filed June 5, 2006

      Before: Stephen Reinhardt, Alex Kozinski, and
            Marsha S. Berzon, Circuit Judges.


                         ORDER

  The opinion filed May 22, 2006, is hereby amended as fol-
lows:

      1. At Slip Op. at 5524, replace <Saigon> with
    <his native land>.




                           6125
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.